



Exhibit 10.4


SUPPLEMENT AND JOINDER AGREEMENT
FOR TRIANGLE CAPITAL CORPORATION CREDIT AGREEMENT




THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”), dated as of July 31,
2017, is made among Triangle Capital Corporation, a Maryland corporation (the
“Borrower”), the Guarantors party to the Credit Agreement referred to below,
Branch Banking and Trust Company, as administrative agent, swingline lender and
an existing Lender pursuant to the Credit Agreement (the “Administrative
Agent”), and Bank of America, N.A., as a new joining Lender pursuant to the
Credit Agreement (the “Additional Lender”).


RECITALS


The Borrower, the Guarantors, the lenders party thereto and the Administrative
Agent are parties to that certain Third Amended and Restated Credit Agreement,
dated as of May 4, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.


Pursuant to Section 2.14 of the Credit Agreement, the Borrower has notified the
Administrative Agent that the Borrower proposes to increase the aggregate
Revolver Commitments under the Credit Agreement by $30,000,000 from the current
$335,000,000 to $365,000,000. The Additional Lender has agreed to extend to the
Borrower a new Revolver Commitment in the amount of $30,000,000 (the “Commitment
Increase”) and to become a Lender for all purposes of the Credit Agreement.


The parties to this Agreement are entering into this Agreement for purposes of
effecting the Commitment Increase under the Credit Agreement and the extension
of the new Revolver Commitment of the Additional Lender, all as contemplated by
Section 2.14 of the Credit Agreement.


NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Additional Lender, the
Borrower, the Guarantors and the Administrative Agent, intending to be legally
bound hereby, agree as follows:


SECTION 1.    Recitals. The Recitals are incorporated herein by reference and
shall be deemed to be a part of this Agreement.


SECTION 2.    Commitment Increase.


(a)Additional Lender. By executing and delivering this Agreement, the Additional
Lender hereby becomes a party to the Credit Agreement as a Lender thereunder
with the same force and effect as if originally named therein as a Lender and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Lender thereunder. The Administrative Agent
hereby approves the Additional Lender as an Eligible Assignee. The Additional
Lender hereby extends to the Borrower, subject to and on the terms and
conditions set forth in the Credit Agreement, a Revolver Commitment in the
amount of $30,000,000, from and after the Effective Date of this Agreement, and
agrees to perform in accordance with the terms thereof all of the obligations
which by the terms of the Credit Agreement and the other Loan Documents are
required to be performed by it as a Lender thereunder. The Additional Lender
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to





--------------------------------------------------------------------------------





consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date of this Agreement, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and shall have and perform all of the obligations of a Lender thereunder, and
(iii) it has received a copy of the Credit Agreement, together with copies of
the most recent financial statements of the Borrower delivered pursuant to
Section 5.01 of the Credit Agreement, as applicable, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to extend the Revolver Commitment to
the Borrower pursuant to the terms of the Credit Agreement, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender. The Additional Lender agrees
that it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions and analysis
in taking or not taking action under the Credit Agreement or any other Loan
Documents.


(b)Remaining Accordion. After giving effect to paragraph (a) above, the
remaining available Commitment Increases pursuant to Section 2.14(a) of the
Credit Agreement are reduced from $115,000,000 to $85,000,000.


(c)Revised Schedule 1.01(a). As of the Effective Date, Schedule 1.01(a) to the
Credit Agreement is hereby amended in its entirety to read as set forth on
Exhibit A attached to this Agreement.


SECTION 3. Effect of Agreement. On the Effective Date, this Agreement shall have
the effects set forth in Section 2.14(e) of the Credit Agreement and the
Additional Lender and the Administrative Agent shall make such payments and
adjustments among the Lenders as are contemplated thereby such that each
Lender’s Advances remain consistent with their pro rata percentage of the
Revolver Commitments after giving effect to the Commitment Increase.


SECTION 4.    Conditions to Effectiveness. Each party hereto agrees that this
Agreement and the effectiveness of the Commitment Increase as provided in this
Agreement shall be subject to satisfaction by the Borrower of the following
conditions and requirements:


(a)    The Borrower shall have delivered to the Administrative Agent the
following in form and substance satisfactory to the Administrative Agent:


(i)    duly executed counterparts of this Agreement signed by the Additional
Lender, the Administrative Agent, the Borrower and the Guarantors;


(ii)    a certificate of the Secretary or Assistant Secretary of the Borrower
and each Guarantor, certifying to and attaching the resolutions adopted by the
board of directors (or similar governing body) of such party approving or
consenting to the Commitment Increase;


(iii) a certificate of the Chief Financial Officer or another Responsible
Officer of the Borrower, certifying that (x) as of the Commitment Increase Date,
all representations and warranties of the Borrower and the Guarantors contained
in this Agreement and the other Loan Documents are true and correct (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty is
true and correct as of such date), (y) immediately after giving effect to the
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower is in compliance with the
covenants contained in Article V of the Credit Agreement, and (z) no Default or
Event of Default has occurred and is





--------------------------------------------------------------------------------





continuing, both immediately before and after giving effect to such Commitment
Increase (including any Borrowings in connection therewith and the application
of the proceeds thereof);


(iv) a legal opinion from counsel to the Borrower and the Guarantors acceptable
to the Administrative Agent; and


(v) such other documents or items that the Administrative Agent, the Lenders or
their counsel may reasonably request.


(b)    The Borrower shall have paid fees in accordance with the Joint Lead
Arranger Letter Agreement.


(c)    The Borrower shall have paid to the Administrative Agent, upon
application with appropriate documentation, all reasonable costs and expenses of
the Administrative Agent, including reasonable fees, charges and disbursements
of counsel for the Administrative Agent, incurred in connection with this
Agreement and the transactions contemplated herein.


SECTION 5.    Representations and Warranties. The Borrower and the Guarantors
hereby represent and warrant to each of the Lenders as follows:


(a)    No Default or Event of Default under the Credit Agreement or any other
Loan Document has occurred and is continuing unwaived by the Lenders on the date
hereof, or shall result from the Commitment Increase.


(b)    The Borrower and the Guarantors have the power and authority to enter
into this Agreement and to do all acts and things as are required or
contemplated hereunder to be done, observed and performed by them.


(c)    This Agreement has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower and the Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and the
Guarantors enforceable against them in accordance with its respective terms.


(d)    The execution and delivery of each of this Agreement and the performance
by the Borrower and the Guarantors hereunder do not and will not require the
consent or approval of any regulatory authority or governmental authority or
agency having jurisdiction over the Borrower, or any Guarantor, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or any Guarantor that is a
corporation, the articles of organization or operating agreement of any
Guarantor that is a limited liability company, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which any Borrower, or any Guarantor is party or by which the assets or
properties of the Borrower and the Guarantors are or may become bound.


SECTION 6. Consent by Guarantors. The Guarantors consent to the Commitment
Increase. The Guarantors promise and agree to perform all of the requirements,
conditions, agreements and obligations under the terms of the Credit Agreement,
as hereby supplemented, the Collateral Documents and the other Loan Documents to
which they are party, the Credit Agreement, as hereby supplemented, the
Collateral Documents and such other Loan Documents being hereby acknowledged,
ratified and reaffirmed. In furtherance and not in limitation of the foregoing,
the Guarantors acknowledge and agree that the Guaranteed Obligations (as defined
in the Credit Agreement) include, without limitation, the indebtedness,
liabilities and





--------------------------------------------------------------------------------





obligations evidenced by the Commitment Increase and the Advances made under the
Credit Agreement as hereby supplemented.     
    
SECTION 7.    No Other Amendment. Except for the supplements set forth in this
Agreement, the text of the Credit Agreement shall remain unchanged and in full
force and effect. On and after the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement, as supplemented by this Agreement. This Agreement is not intended to
effect, nor shall it be construed as, a novation. The Credit Agreement and this
Agreement shall be construed together as a single agreement. This Agreement
shall constitute a Loan Document under the terms of the Credit Agreement.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement, except as
herein expressly agreed, nor affect or impair any rights, powers or remedies
under the Credit Agreement as hereby supplemented. The Lenders and the
Administrative Agent do hereby reserve all of their rights and remedies against
all parties who may be or may hereafter become secondarily liable for the
repayment of the Obligations. The Borrower and Guarantors promise and agree to
perform all of the requirements, conditions, agreements and obligations under
the terms of the Credit Agreement as hereby supplemented, such obligations under
the Credit Agreement, as supplemented, the Collateral Documents and the other
Loan Documents being hereby acknowledged, ratified and reaffirmed by the
Borrower and Guarantors. The Borrower and Guarantors hereby expressly agree that
the Credit Agreement, as supplemented, the Collateral Documents and the other
Loan Documents are in full force and effect and hereby expressly reaffirm all
Liens granted by the Borrower and Guarantors under the Loan Documents.


SECTION 8.    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic means (including pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 9.     Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of North Carolina.


SECTION 10. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.


SECTION 11. Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Agreement.


SECTION 12.     Effective Date. The date on which the conditions set forth in
this Agreement have been satisfied shall be the “Effective Date” of this
Agreement.




[The remainder of this page has been intentionally left blank.]





--------------------------------------------------------------------------------





[Signature Page to Supplement and Joinder Agreement]


IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Agreement as of the day and year first above written.




ADDITIONAL LENDER


BANK OF AMERICA, N.A.


                            
By: /s/ Derek Miller                        
Name: Derek Miller
Title: Vice President
Revolver Commitment:
$30,000,000
        
BORROWER


TRIANGLE CAPITAL CORPORATION
                


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Chief Financial Officer





--------------------------------------------------------------------------------





INITIAL GUARANTORS


ARC INDUSTRIES HOLDINGS, INC.


By:    /s/ Steven C. Lilly                            
Name: Steven C. Lilly
Title: Secretary


BRANTLEY HOLDINGS, INC.


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Secretary


ENERGY HARDWARE HOLDINGS, INC.


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Secretary


MINCO HOLDINGS, INC.


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Secretary


PEADEN HOLDINGS, INC.


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Secretary


TECHNOLOGY CROPS HOLDINGS, INC.


By:    /s/ Steven C. Lilly                        
Name: Steven C. Lilly
Title: Secretary




    





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as Administrative Agent




By: /s/ William B. Keene (SEAL)
Name:    William B. Keene                    
Title:    Senior Vice President                    







--------------------------------------------------------------------------------





EXHIBIT A


Schedule 1.01(a)


Commitments




Lender
Revolver Commitment Amount
Multicurrency Commitment Amount
Branch Banking and Trust Company
$60,000,000
$15,000,000
ING Capital LLC
$27,500,000
$47,500,000
Fifth Third Bank
$37,500,000
$37,500,000
First National Bank of Pennsylvania
$45,000,000
 
Bank of America, N.A.
$30,000,000
 
Morgan Stanley Bank, N.A.
$28,000,000
 
EverBank Commercial Finance, Inc.
$25,000,000
 
Bank of North Carolina
$20,000,000
 
Paragon Commercial Bank
$20,000,000
 
Capital Bank Corporation
$17,000,000
 
First Tennessee Bank National Association
$15,000,000
 
Park Sterling Bank
$15,000,000
 
Stifel Bank & Trust
$15,000,000
 
Raymond James Bank, N.A.
$10,000,000
 
TOTAL
$365,000,000
$100,000,000










